77a -/s-
                                ELECTRONIC RECORD




                                                                 2 (Poss w/lntent Deliver
COA #      01-13-00920-CR                        OFFENSE: Controlled Substance)

           Lydell Anton Jones v. The State of
STYLE:     Texas                                 COUNTY:         Montgomery

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    221st District Court



DATE: 03/31/2015                  Publish: YES   TC CASE #:      12-09-09812 CR




                        IN THE COURT OF CRIMINAL APPEALS


         Lydell Anton Jones v. The State of
STYLE:   Texas                                        CCA#:              lijL*&5
         PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Kgtt/jp                                      JUDGE:

DATE:      uhv/M'S-                                   SIGNED:                           PC:

JUDGE:      &IA CUAjl&^C-                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD